       Case 5:18-cv-00051-PRW Document 52 Filed 12/12/19 Page 1 of 1



        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

TIFFANY STALLINGS, individually )
and as natural mother and next   )
friend of the minor child, T.S., )
                                 )
           Plaintiff,            )
                                 )
v.                               ) Case No. CIV-18-51-PRW
                                 )
PUTNAM CITY SCHOOL DISTRICT )
a/k/a INDEPENDENT SCHOOL         )
DISTRICT #1 of OKLAHOMA          )
COUNTY, STATE OF OKLAHOMA, )
and ANGELA HABBEN, individually, )
                                 )
           Defendants.           )


ENTER ORDER:

The settlement conference was held on December 10, 2019, before Magistrate
Judge Suzanne Mitchell. E. W. Keller appeared as trial counsel for Plaintiff.
Laura L. Holmes appeared as trial counsel for Defendants.

  X        The case did settle.

By direction of Magistrate Judge Suzanne Mitchell, we have entered the above
enter order.

                                   Carmelita R. Shinn, Clerk


                                   By:   s/Lesa Boles
                                         Deputy Clerk
